EXHIBIT Summary of Certain Executive Officer and Director Compensation Arrangements Named Executive Officer Salary and Bonus Information The following table presents the base salaries as of February 19, 2010 of our named executive officers serving as executive officers as of December 31, Name Salary Louis A. Raspino $ 950,000 Brian C. Voegele $ 425,000 W. Gregory Looser $ 425,000 Lonnie D. Bane $ 352,000 Kevin C. Robert $ 355,000 Under our annual incentive compensation plan for 2010, bonuses for executive officers will be paid based on the level of achievement of specific objectives established by our Compensation Committee. The objectives under the plan for 2010 (with target weight) consist of earnings per share (25%), free cash flow (20%), operating and general and administrative expense control (15%), operating efficiency (10%), safety performance on a company-wide basis (10%) and personal performance goals (20%). Target bonuses payable for 2010 as a percentage of base salary for the persons named above are as follows: Mr. Raspino—100%; Mr. Voegele—65%; Mr.
